Name: Council Regulation (EEC) No 1993/83 of 11 July 1983 implementing a special programme to combat hunger in the world
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/6 Official Journal of the European Communities 20 . 7. 83 COUNCIL REGULATION (EEC) No 1993/83 of 11 July 1983 implementing a special programme to combat hunger in the world THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas the Community is implementing, on an experimental basis , a special programme to combat hunger in the world in order to increase the level of self-reliance in food of the developing countries and to protect the natural resources of those countries ; whereas this aid should be given to back up the reci ­ pient countries' own efforts to achieve these objec ­ tives ; Whereas the implementation of such a programme would be likely to contribute to the attainment of the Community's objectives ; Whereas the detailed rules for the implementation of this programme and in particular the form of action, the recipients of the aid and the decision and manage ­ ment procedures should be laid down ; Whereas the Treaty does not provide specific powers for this purpose, HAS ADOPTED THIS REGULATION : Article 1 The Community shall , on an experimental basis , implement special measures to combat hunger in the world in accordance with the criteria and procedures provided for in this Regulation . Article 2 1 . The aid granted under this Regulation shall be directed to the developing countries, and especially the least-developed of them . 2 . The purpose of the aid shall be to support or stimulate the recipient countries' own efforts . It shall help towards improving the living conditions of the most needy sections of the population of the countries concerned . Article 3 1 . Community aid shall take the form both of support measures for recipient countries which have undertaken to increase their level of self-reliance in food and of support measures designed to protect their natural resources and improve the way in which these resources are utilized . 2. Community aid to increase the level of self ­ reliance in food shall be aimed at supporting consis ­ tent measures undertaken in the rural sector by the recipient countries at the stages relating to the produc ­ tion , marketing, storage and transport of agricultural products . 3 . Measures to protect natural resources shall be implemented in the following fields particularly : more efficient use of fuel wood, reafforestation and the combating of desertification , better use of water resources at village level and efficient management of domestic and wild livestock . 4 . Training and research projects in the fields referred to in paragraphs 2 and 3 shall also be financed under the programme. 5 . Wherever appropriate, and particularly in the case of the measures referred to in paragraph 3, opera ­ tions shall be carried out within the framework of regional cooperation . Article 4 Aid shall be granted by the Community either autono ­ mously or by means of co-financing with Member States or with multilateral or regional bodies. Article 5 Community aid shall be in the form of non-reimbur ­ sable grants . Article 6 1 . Aid may cover both external expenditure and the local expenditure necessary for implementation of the measures, including maintenance and operating expenses . Taxes, duties and charges shall be excluded from Community financing. 2 . Any counterpart funds shall be used ' in accor ­ dance with the objectives laid down in this Regulation and in agreement with the Community. Article 7 Participation in calls for tenders, invitations to tender and purchasing and other contracts shall be open on equal terms to all natural or legal persons of Member States and the recipient country. Such participation(') OJ No C 37, 10 . 2 . 1983 , p . 10 .(2) OJ No C 128 , 16 . 5 . 1983 , p . 109 . 20 . 7 . 83 Official Journal of the European Communities No L 196/7 may be extended to other developing countries receiving Community aid, particularly in cases of co-financing or in order to prevent the cost of the projects from increasing unduly as a result of distance, transport difficulties or delivery delays . Such participation by other developing countries shall be of an exceptional nature and shall be authorized on a case-by-case basis in accordance with the procedure laid down in Article 10 . Article 8 Decisions granting aid shall be taken according to the procedure laid down in Article 10 . Article 9 1 . A Management Committee for the Special Programme to Combat Hunger in the World, here ­ inafter referred to as ' the Committee', chaired by a representative of the Commission and composed of representatives of the Member States, is hereby estab ­ lished . The Secretariat of the Committee shall be provided by the Commission . 2 . The Committee shall draw up its own rules of procedure . Article 10 1 . Matters shall be referred to the Committee by its chairman, either on his own initiative or at the request of a representative of a Member State . 2 . The Commission representative shall submit drafts of decisions to be taken . The Committee shall deliver its opinion on these drafts within a time limit which the chairman may fix on the basis of the urgency of the matters submitted for examination . It shall act by a majority of 45 votes, the votes of the Member States being weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote . 3 . If the Committee 's opinion is favourable, the Commission shall take decisions which shall be immediately applicable . In the absence of any favour ­ able opinion of the Committee, the Commission may refer the matter to the Council . If the Commission refers the matter to the Council , the latter, acting by a qualified majority, must decide at the latest within a period of two months . If the Council approves the draft financing Decision , the Commission shall take decisions which shall be immediately applicable . If, after its discussions, the Council has not taken a deci ­ sion by a qualified majority within a period of two months, the Commission may submit a new draft to the Committee and shall inform the European Parliament thereof. Article 11 The Commission shall submit an interim report to the Council and to the European Parliament one year after the entry into force of this Regulation and, before 31 December 1984, a final report containing an evalua ­ tion of the results obtained by applying this Regula ­ tion , to enable them to take stock of the progress of these measures . Article 12 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall expire on 31 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1983 . For the Council The President C. SIMITIS